Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 06, 2017

The Court of Appeals hereby passes the following order:

A17A0811. ANTWAN CREIGHTON v. THE STATE.

      A jury found Antwan Creighton guilty of armed robbery, attempted armed
robbery, first-degree burglary, possession of a firearm during the commission of a
felony, and obstruction. Creighton filed a timely motion for a new trial, which the
trial court denied on October 7, 2016. On November 22, 2016, Creighton filed a pro
se notice of appeal. We lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Creighton filed his
notice of appeal 46 days after entry of the order he seeks to appeal, it is untimely.
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.
      Creighton signed his notice of appeal on November 1, 2016, which was less
than 30 days after the trial court entered its order denying his motion for a new trial,
but his notice of appeal was not filed in the trial court until 21 days later. Given that
he is incarcerated, Creighton may be hampered in his ability to pursue appellate relief
in a timely manner and may want to consider seeking the appointment of appellate
counsel to assist him in obtaining an out-of-time appeal. See Merriweather v.
Chatman, 285 Ga. 765, 766 (684 SE2d 237) (2009) (a criminal defendant has a right
to appellate counsel, although that right may be waived after the defendant has been
advised of the dangers of self-representation); Simmons v. State, 276 Ga. 525, 526
(579 SE2d 735) (2003) (“An out-of-time appeal is a judicial creation that serves as
the remedy for a frustrated right of appeal.”) (punctuation omitted).
      Since Creighton may be entitled to pursue an out-of-time appeal, he is informed
of the following in accordance with Rowland v. State, supra: This appeal has been
dismissed because you failed to pursue it in a timely manner. If you still wish to
appeal, you may petition the trial court for leave to file an out-of-time appeal. If the
trial court grants your request, you will have 30 days from the entry of that order to
file a notice of appeal referencing your conviction. If the trial court denies your
request, you will have 30 days from the entry of that order to file a notice of appeal
referencing the denial of your request for an out-of-time appeal.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/06/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.